Benjamin Brenner, J.
Motion to strike. case from trial calendar pending completion of an examination before trial is denied on condition that plaintiffs submit to such examination on May 20, 1958; otherwise granted. This motion is made within the requisite 20-day period provided in subdivision (5) of the special readiness rule (of App. Div., 2d Dept.). A lapse of two months after receipt of plaintiffs ’ bill of particulars before a request is made for their examination before trial is not unreasonable, since some time is needed to investigate facts recited in such bill of particulars. This is not to say that defendant may willfully prevent an action being placed on the trial calendar by unreasonably delaying a request for the examination.
Submit order.